PER CURIAM:*
Although pro se pleadings are afforded liberal construction, see Haines v, Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), even pro se litigants must adequately brief arguments in order to prop*385erly present them for consideration. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993). Appellants have made no showing of the jurisdiction of this court and have inadequately briefed their arguments. Accordingly, this appeal is dismissed.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.